McCurdy, J.
The petition, answers and finding of the facts in this case are quite voluminous, but the point in issue is a simple one. Do the attachment by Rowland of the shares in question and of Jarvis’s right, title and interest in them, the levy of the execution, and the sale at auction to French, constitute a valid conveyance to him ?
It is not claimed that there is any defect in the form of the proceedings, if in such a case there can be any legal attachment and levy. The provisions of our statute confessedly must govern, and it becomes necessary to refer to its precise language to ascertain the intent. The terms are, “ the rights or shares which any person may own in the stock of any bank, banking association, insurance company,' turnpike company or other corporation, together with the interest, rents and profits due and growing thereon, shall be liable to be attached in any action and levied upon, &c.” Wow it is an acknowledged fact that after the assignment to the savings bank, Jarvis had an interest or “ right ” in these shares *379■which was a very valuable one, and which was the subject of divers conveyances from him. The title of all the parties depends equally on this fact. But it is urged on the part of the respondents opposing the title of French, that at common law there can be no attachment of an equitable interest in a chattel; and although our statute varies that principle, yet it provides only for a taking of the rights or shares themselves as such, and not for a mere interest, as an equity of redemption in them. We see no reason for adopting so narrow a view of the meaning of the statute. The language is broad, and expressly includes not only the shares of stock but the rights in them. Words can hardly be more plain.
And the purpose is as obvious as the language. The object is to subject the whole of every man’s property to the payment of his debts. The courts favor such a construction as will produce this result. “ The policy of our law is that every species of property shall be responsible for the payment of debts.” Punderson v. Brown, 1 Day, 96 ; Flagg v. Platt, 32 Conn., 216. See also the opinion of Ch. J. Williams in Davenport v. Lacon, 17 Conn., 280. By various decisions in this state it has been held that the interest of a cestui qui trust, a tenant in common, a joint tenant, a partner, &c., may be taken. An equitable interest may be the most valuable part of the shares of a corporation, and it might lead to monstrous injustice if this could be screened from the search of the law.
It is said, however, that the proceedings might have been by foreign attachment or a petition in equity. We do not see very well how the case comes within the provisions of the law of foreign attachment, but it certainly does come precisely under the statute to which we have referred, and the present proceeding in equity is an appropriate mode for establishing the title, the party having first taken the initiatory steps at law.
It is said, again, that there is no mode of ascertaining the value of the equity, and so the bidding at auction must be in the dark, and great injustice may be done to defendants. A similar difficulty exists in the levy of an execution on an equi*380ty of redemption in real estate, as in many cases the actual amount of the incumbrance upon the property may not be ascertainable without a lawsuit.
We have no doubt that the title of French is a valid one, and that he has a right to the stock, dividends &c., upon his paying to the petitioners the amount of their balance.
In this opinion the other judges concurred.